Citation Nr: 0808924	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-38 328A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Crohn's disease.

2.  Entitlement to an initial compensable rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to April 1993 
and from February 1999 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Washington, DC, which granted service connection for Crohn's 
disease and assigned an initial 10 percent rating and granted 
service connection for sinusitis and assigned an initial 
noncompensable rating.  During the pendency of the appeal, 
the case was transferred to the RO in Baltimore, Maryland.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2006 at the Central Office.  
A transcript of this hearing is of record.

In September 2006 the Board remanded this matter for further 
development.  Such has been completed and this case is 
returned to the Board for further appellate consideration. 

The veteran appears to have raised a claim for service-
connection for skin problems associated with his Crohn's 
disease in his June 2006 hearing testimony.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's Crohn's disease is moderately severe with 
frequent exacerbations.

2.  Prior to August 6, 2007 the veteran's sinusitis is shown 
to result in recurrent infections with medical findings 
showing no more 1 or 2 incapacitating episodes per year and 
no more than three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.

3.  As of August 6, 2007, the veteran's sinusitis is shown to 
result in recurrent infections with medical findings showing 
more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating 
for Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Codes 7319, 7323 (2007).

2.  Prior to August 6, 2007, the criteria for an initial 10 
percent disability rating for chronic sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic 
Code 6513 (2007).

3.  As of August 6, 2007, the criteria for a 30 percent 
disability rating for chronic sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in May 2003.  No notice was given prior to 
adjudicating the claim for service connection.  After 
granting service connection for the issues in this case in 
August 2003, the VA's duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter(s) sent to the 
appellant in September 2006 which addressed the increased 
ratings claims.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  He was provided such notice in an 
enclosure to a certification notification letter sent in 
March 2006.  The September 2006 letter likewise addressed 
this matter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the September 2006 letter provided the above 
described notice to the veteran that he needed to present 
evidence showing his Crohn's disease and his sinusitis had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Thereafter, the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in September 2007 
after the notice was provided.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations including the most recent one from 
August 2007 which included review of the claims file.     

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  By VA notices the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim for an increased rating, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2007).  

A.  Crohn's Disease

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113 (2007).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2007).

The veteran's service-connected Crohn's disease is presently 
rated by analogy as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7323.  Under this Code 
a 10 percent rating is warranted for ulcerative colitis when 
it is moderate, with infrequent exacerbations.  A 30 percent 
evaluation is warranted for moderately severe ulcerative 
colitis, with frequent exacerbations.  A higher evaluation of 
60 percent requires the condition to be severe, with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  A 100 percent evaluation is warranted for 
pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as liver abscess.

The disorder may also be rated under Diagnostic Code 7319 for 
irritable colon syndrome.  Under this Diagnostic Code, a 10 
percent rating is warranted for moderate symptoms, with 
frequent episodes of bowel disturbance with abdominal 
distress.  It is rated 30 percent disabling when it is 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 7332 for impairment of sphincter control.  
Under Diagnostic Code 7332, a 10 percent rating is warranted 
for constant slight, or occasional moderate leakage.  A 30 
percent rating is warranted if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad; a 60 percent rating is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent disability rating is assigned for 
complete loss of sphincter control. 38 C.F.R. § 4.114, 
Diagnostic Code 7332.

In conjunction with his claim filed in May 2003, the evidence 
includes records from the Bethesda Naval Medical Center 
showing that the veteran was diagnosed with Crohn's disease 
following rupture of his appendix in January 2002, with 
continued symptoms that included abdominal pain, cramping and 
intermittent diarrhea.  Sigmoidoscopy done in October 2002 
diagnosed colitis and erythematous and edementous mucosa with 
focal stellate erythematous lesions of the rectum and sigmoid 
colon.  In 2003 he was generally stable in his symptoms.  He 
was said to be doing well in August 2003 although he had 
intermittent right lower quadrant abdominal discomfort and 
had 2 bowel movements per day, formed and without blood.  He 
had good appetite and good energy.  His abdomen was benign 
without tenderness.  The impression was Crohn's in remission 
with plus minus component of bowel spasm.  A colonoscopy of 
August 2003 revealed findings remarkably improved when 
compared to a colonoscopy dated in November 2002.  He had 
minimal rectal erythema and increased friability and minimal 
hyperemia and increased friability in the cecum, otherwise 
within normal limits.  The impression was Crohn's colitis.  
Another August 2003 record noted him to have been diagnosed 
with Crohn's the previous October with treatment begun in 
December with Prednisone 75 of 6 MP.  He had profound crampy 
abdomen and 10-15 stools per day in the setting of ruptured 
appendix.  He had no solid bowel movements since he was off 
Prednisone.  He had 2 movements per day usually and as much 
as 5-6 intermittently.  There was some bilateral lower 
quadrant cramping pain and rectal urgency but no blood in the 
stool.  Past medical history included anemia.  Physical 
examination revealed no rebound or guarding of the right 
lower quadrant.  The assessment was mild Crohn's flare versus 
spastic colon and he was to repeat colonoscopy to assess.  In 
October 2003 he felt unchanged from September 2003 with 1-2 
loose watery stools per day.  The stools were typically in 
the early morning, with sporadic right lower quadrant 
discomfort from the late evening to early morning.  Physical 
examination revealed him to be well appearing and his abdomen 
was soft and nontender and flat.  The impression was Crohn's 
stable with symptoms of little social impact.  A September 
2003 problem list included abdominal pain, unspecified site, 
diarrhea, regional enteritis of unspecified site, iron 
deficiency anemias secondary to inadequate dietary iron 
intake.  In December 2003 he was doing well with stools 1 to 
3 times per day without blood and no abdominal pain.  His 
labs were noted to reveal mild anemia but were otherwise 
within normal limits.  He was assessed with Crohn's disease 
clinically in remission with mild anemia secondary to this 
diagnosis.  

The report of a December 2003 VA QTC examination noted a 
history of Crohn's disease since 2002.  He had weight loss, 
anemia and stabbing pains in the lower abdomen and diarrhea.  
His weight went from 189 pounds to 155 pounds in 9 months.  
He presently took mercaptopurine.  He was taking Prednisone 
which he was no longer taking.  He also took Flagyl, 
levoflaxin and Asacol which did not improve his symptoms.  He 
had abdominal pain in the right lower quadrant with some 
banding across the abdomen and sharp pain in the lower 
abdomen.  His symptoms included diarrhea, bowel urgency, pain 
in the right lower quadrant and gas.  He has passed blood and 
has had severe pain and inability to control his bowels on 
occasion.  His symptoms were constant.  He had flare-ups off 
and on for passing blood, severe pain and inability to 
control his bowels.  It occurred as often as 4 times a year, 
lasting 3 to 8 weeks.  During the flare-ups his ability to 
perform his daily functions was extremely limited due to 
extreme pain and 15 to 20 bowel movements per day.  He said 
he was sometimes limited to bedrest.  His functional 
limitation was a daily battle with the disease and limitation 
in the type of jobs he could perform in that he must be near 
a bathroom and had problems with his meetings and the type of 
foods he can eat.  He lost approximately 8 hours per week as 
a result of his symptoms.  Physical examination revealed his 
height at 71 inches and weight at 183 pounds.  His abdomen 
revealed laparoscopic appendectomy scar and right inguinal 
hernia scar, with no ulceration, inflexibility, exfoliation, 
hypo or hyper pigmentation, crusting, tissue loss, abnormal 
texture and induration.  His rectal was normal.  Lab tests 
included CBC findings showing macrocytosis, red blood count 
was low, hematocrit was low, MCV and MCH were high, and 
glucose was low.  The remainder of the comprehensive 
metabolic panel was normal although urinalysis showed 1+ 
blood and trace of protein.  Serum foliate and B12 were 
normal.  The diagnosis was Crohn's disease.  The disease has 
caused slight anemia and no malnutrition.  There was no 
evidence of B12 or foliate acid deficiency.  

Records from Bethesda Naval Medical Center revealed that in 
May 2004 he was within normal limits without complaints, no 
abdominal pain and positive for weight gain.  He had 1-2 
loose stools per day without blood and he appeared well on 
physical examination.  The assessment was Crohn's colitis in 
remission endoscopically and clinically.  In November 2004 he 
had 2-3 bowel movements per day without blood and felt well.  
The impression was Crohn's disease in remission.  Labs from 
October 2004 were said to be okay.  

A January 2005 TDRL examination noted the veteran to be doing 
well and presented with no significant complaints.  He had 
been on the following medications over the past year 
including 6 mercaptopurine each day.  He had approximately 1 
to 3 formed to loose bowel movements per day without blood.  
He specifically denied abdominal pain, fevers, chills, 
sweats, nausea, vomiting or diarrhea.  His weight was stable 
and appetite was good.  He missed about 14 days of work due 
to Crohns disease.  He was on no nonsteroidal 
antiinflammatories and did not smoke.  He worked full time.  
Physical examination revealed him to be well developed, well 
nourished, slender and appeared well.  No cardiovascular 
abnormalities were noted and his height was 5 feet and 11 
inches and his weight was 191 pounds.  His abdomen was 
completely benign.  Labs revealed normal CBC with slightly 
low white blood count and MCV was elevated but completely 
consistent with use of 6-mercaptopurine.  Complete metabolic 
panel was normal.  The impression was Crohn's disease as 
previously described.  He was clinically in remission with 
essentially normal labs.  However the waxing and waning 
nature of this disease was such that he would never be fit 
for full duty based on this diagnosis.  His condition was 
stable and unlikely to change significantly for the worse or 
better over the next 5 years.  A May 2005 follow-up revealed 
him to have 1-3 bowel movements daily with occasional 
urgency, no blood, with stable weight and appetite was good.  

Records from Bethesda Medical Center revealed that he was 
evaluated in September 2005 for a possible flare-up.  He had 
abdominal pain with diarrhea 6-7 times a day, intermittent 
bloody stools and urgency but no nocturnal symptoms.  His 
normal loose bowel movements were 1 to 3 times a day.  His 
last flare-up was said to be in 2004 and required 6-MP to 75 
milligrams with gradual resolution.  He reported a number of 
new life stressors.  The assessment was change in bowel 
habits with bloody loose stools, possible Crohn's flare.  He 
would need endoscopic confirmation prior to placing on 
steroid taper.  Sigmoidoscopy done the same month gave an 
impression of congested, erythematous, friable with contact 
bleeding, hemorrhagic and inflamed mucosa in the rectum.  
Prednisone taper was recommended.  

In November 2005 the veteran was noted to have a recent 
Crohn's flare-up.  His doctor advised him that his medication 
level was subtherapeutic and advised him to increase his 6-MP 
to 100 milligrams.  Also when the veteran tapered his 
Prednisone from 30 to 20 milligrams he developed increased 
abdominal pain.  He was advised to up his dosage of 
Prednisone and restart taper.  

Records from Bethesda Naval Medical Center revealed that in 
February 2006 he was noted to have a history of left sided 
Crohn's colitis and was previously found with subtherapeutic 
on 6 MP and increased to 100 milligrams.  He had flared in 
the interim when he got to 15 milligrams of prednisone so he 
was increased to 20 milligrams and restarted on a taper.  He 
was still having cramping and gas and averaged 1-3 stools of 
oatmeal consistency or thinner.  There was no bleeding, and 
cramping was improved by bowel movements.  He gained weight 
on Prednisone and did not have unintentional weight loss.  He 
was noted to have developed a rash.  The assessment was 
Crohn's disease.  He was apparently in remission on the 100 
milligram 6-MP.  He had some incomplete evacuation symptoms 
and cramping which was relieved by bowel movements so there 
probably was some functional bowel disease as well.  On 
follow up in May 2006 he was averaging 2 bowel movements per 
day since starting enterocourt, 3 pills per day, with the 
movements alternating between loose and formed.  Once every 2 
weeks he had 5-6 movements per day, but no nocturnal 
movements and no accidents.  He also had occasional cramping 
that improved with bowel movements.  His weight was stable.  
Physical examination revealed the abdomen to be not distended 
with normal bowel sounds, no ascites and spleen and liver 
were not enlarged and no hernia was detected.  He was 
assessed with Crohn's disease currently in remission on 9 
milligrams enterocourt daily.  

Leave records submitted by the veteran revealed him to be out 
from April 11, 2006 to April 14, 2006 for the stomach flu, in 
May 24, 2006 for being "sick as a dog" and from October 24, 
2006 to October 26, 2006 and from November 22, 2006 to 
November 28, 2006 for stomach problems.  

The veteran testified in August 2006 that his Crohn's 
symptoms include loose bowel movements, averaging 2 per day 
on a good day and 6 per day on a bad day.  He said that all 
his bowel movements have been diarrhea since 2002.  He 
indicated that during active flare-ups he has to be placed on 
Prednisone for up to 4 to 6 months at a time.  He indicated 
that he has to adjust his work schedule due to his bowel 
habits and has had to leave meetings early because of it.  He 
did report having occasional accidents at work where he had 
to dispose of his underwear.  He also reported having 
gastrointestinal bleeding and a history of anemia.  He 
indicated that he presently weighs 183 pounds, and that he 
gained weight when taking Prednisone and tended to lose 
weight when off Prednisone.  His symptoms included cramping 
and urgency.  He had cramping about 3 to 4 times a week.  He 
indicated that he also had skin problems of eczema on his 
legs.  

An August 2006 periodic TDRL examination noted the veteran to 
have been placed on TRDL for Crohn's disease involving the 
colon.  His history since the last evaluation consisted of 
occasional fecal urgency and incontinence.  He denied any 
gastrointestinal bleeding, fatigue or any extraintestinal 
manifestations of his inflammatory bowel disease.  He was 
able to work full time as a public affairs director.  
Although he had not missed any days of work due to his 
medical condition, he was limited in the scheduling of his 
activities because of increased bowel habits.  There were no 
current complaints on reporting to the examination.  He was 
still undergoing care for his inflammatory bowel disease 
which primarily consisted of 3 budesonide-9 pills daily to 
keep his disease in remission.  Physical examination revealed 
no abnormalities.  Labs were reported with no findings 
reported as unusual.  The summary was that the veteran had a 
history of chronic Crohn's colitis, a chronic condition with 
no known cure.  He was currently in symptom remission on 
budesonide EC 3 times a day.  On his current regimen he was 
able to work full time but had to rearrange his schedule 
based on bowel frequency at times.  He was recommended to 
continue his present medication schedule, although it could 
be changed if there were any systemic affects visualized.  

Records from Bethesda Naval Hospital revealed that in August 
2006 the veteran averaged 2-5 bowel movements per day of 
oatmeal consistency, with no blood.  He admitted to having 
one fecal accident after decreasing enterocort from 3 pills 
to 2 pills per day so he was increased back to 3 pills per 
day with no fecal accidents or nocturnal symptoms.  He denied 
involvement of the eyes and there was no unintentional weight 
loss.  Physical examination revealed the abdomen to be not 
distended with normal bowel sounds, no ascites and spleen and 
liver were not enlarged and no hernia was detected.  He was 
assessed with Crohn's disease in essential remission on 3 
budesonide per day with increased symptoms when he tried 2 
per day so he went back to 3 budensonide per day.  

Records from Bethesda Naval hospital reflect that in October 
2006 on follow-up, the veteran stated that for the last 8 
days he had increased stools with occasional nocturnal 
symptoms, abdominal cramping and some nausea with occasional 
vomiting.  He averaged 4 stools per day up from the usual 2-3 
without blood.  He was instructed to come in for bloodwork 
and stool studies and if there was evidence of a flare up he 
was to begin Prednisone.  The veteran e-mailed his doctor in 
November 2006 with complaints of feeling more like a flare-up 
of Crohn's with his abdomen starting to feel like the last 
flare-up, a dull ache punctuated by cramps, feeling not right 
and bowel movements becoming watery and of increased 
frequency.  The doctor agreed that the veteran had a flare-up 
based on clinical presentation and positive fecal leukocytes 
which were shown on labs.  The doctor had the veteran start a 
Prednisone taper from 40 milligrams to 5 milligrams and to 
stop taking busenoside and restart when he was down to 5 
milligrams of Prednisone.

The report of an August 2007 VA examination for Crohns 
disease included a review of the claims file.  The veteran 
stated that his Crohns disease was a daily problem, with 
cramping and urgency every day.  He had 2-6 bowel movements 
per day and had numerous accidents where he had to dispose of 
his underwear because of uncontrollable urgency and many 
night time visits to the bathroom because of urgency.  He had 
bright red blood about 3 times a year.  About once a year he 
was placed on Prednisone when his bleeding got out of 
control.  While on Prednisone it did cause weight gain and 
fluid retention and it took from about 4 to 6 months before 
he could taper off the Prednisone.  That amounted to having 
to be on Prednisone about a half year.  He initially lost 30 
pounds when the diagnosis was made.  However his weight has 
been relatively stable at 196 pounds since the initial 
diagnosis was made but he took no medication specifically for 
anemia.  He felt that his disease interfered with his work 
schedule as his symptoms were most severe in the morning and 
he did not schedule any work appointments or other activities 
that required him to be there in the morning.  He lost one 
full week and 3 1/2 days from work due to Crohn's disease in 
the last calendar year.  He presented his sick leave reports 
as an indicator.  Thus the examiner could state that the 
veteran's Crohn's disease is moderately severe.  In the 
physical examination it would be addressed whether he had 
malnutrition and such.  The description of this condition as 
moderately severe was accurate with frequent exacerbations.  
Physical examination revealed his abdomen to be within normal 
limits and there was no evidence of malnutrition at this 
time.  His HgbAlc was normal and CBC was normal.  He was 
diagnosed with Crohn's disease.  

Based on review of the evidence the Board finds that an 
initial rating of 30 percent disabling is warranted for the 
veteran's Crohn's disease, but no more.  Overall the evidence 
reflects his symptoms to more closely resemble a moderately 
severe ulcerative colitis with frequent exacerbations.  The 
examiner in the August 2007 VA examination described his 
disease as moderately severe and the evidence overall does 
reflect the Crohn's symptoms to have been moderately severe 
with frequent exacerbations.  Since initial entitlement he is 
noted to have had repeated flare-ups of the disease requiring 
Prednisone tapers over a period of time and also encountered 
problems with his symptoms increasing in August 2006 when he 
reduced his enterocourt medication.  During his periods of 
remission, he averaged about 1 to 2 loose bowel movements a 
day, without blood, although a May 2006 record also reported 
occasional increases to 5 or 6 per day about every 2 weeks.  
Such findings are consistent with moderately severe 
ulcerative colitis warranting a 30 percent evaluation.

However the evidence fails to show the veteran's Crohn's 
symptoms to be severe, with numerous attacks a year and 
malnutrition, and his health only fair during remissions nor 
is it shown to be pronounced with marked malnutrition, 
anemia, and general debility, or with serious complication 
such as liver abscess.
He is shown to manifest roughly about one major flare-up per 
year, and at no point do the records reflect him to have 
malnutrition, general debility or complications such as liver 
abscess.  His health was generally good during remissions and 
he was able to work full time.  Although the records from 
2003 did reflect evidence of anemia, such anemia was only 
mild and was not accompanied by any other severe 
manifestations such as malnutrition, and anemia was not shown 
in later records or examination reports.  Thus the evidence 
reflects that the veteran's symptoms are consistent with a 30 
percent rating under the criteria for ulcerative colitis.  
This is also the maximum allowable rating under the criteria 
for irritable bowel syndrome.

As there have been instances of fecal incontinence reported, 
the Board must consider whether he may be entitled to a 
greater than 30 percent rating under the criteria for 
sphincter impairment.  However his complaints are generally 
of occasional accidents that require him to change his 
underwear from time to time, which would be consistent with 
the criteria for a 30 percent rating under Diagnostic Code 
7332.  There have been no allegations by the veteran or 
medical findings of extensive leakage and fairly frequent 
involuntary bowel movements, thus a 60 percent rating is not 
warranted under this Code.  

In summary, the Board finds that the evidence supports a 30 
percent rating for the veteran's Crohn's disease from initial 
entitlement.




B.  Sinusitis

According to Diagnostic Code 6513, a 10 percent rating is 
assigned for chronic sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2007).

The veteran was treated in service for sinusitis, and he also 
underwent a nasal septoplasty in August 2002 to repair a 
nasal deformity and nasal valve collapse.  

A December 2003 VA QTC examination gave a specific history of 
sinusitis, maxillary, chronic.  He stated that he had this 
since 1987.  He got sinusitis about 6 times a year lasting 
for 2 weeks.  If he had sinus attacks at least once a month 
lasting 3 days, he had headaches and required antibiotics for 
the sinusitis.  He has used Flonase, Allegra and Tylenol.  
His functional impairment was headaches and lost time from 
work.  He lost about 12 days a year from work.  He also had a 
history for allergic vasomotor rhinitis present since 1987 
with symptoms with headaches twice a year lasting 2 weeks and 
occurring as often as once a month lasting for 3 days and 
used antibiotics with Flonase, Allegra and Tylenol.  Symptoms 
were runny nose, headaches and lost time from work about 12 
days a year.  Examination of the nose revealed edema of the 
right nasal mucosa, with pharynx normal and speech normal.  
There was no evidence of sinusitis.  There was tenderness of 
the maxillary area and no purulent discharge from the nose.  
X-ray of the sinuses revealed thickening of the right 
maxillary sinus and clouding of the right ethmoid sinus.  The 
nasal symptom was slightly deviated to the left and the 
conclusion being chronic right sided sinusitis.  The 
diagnosis was chronic maxillary sinusitis.  

The veteran submitted leave records from 2003 to 2004 showing 
leave that he alleged was due to sinusitis.  These included 
records from October 12, 2004 to October 13, 2004, September 
13, 2004 to September 14, 2004, August 10, 2004, June 28, 
2004, March 25, 2004 and December 16, 2003. 

Records from Bethesda Naval Center include treatment for 
sinusitis.  In January 2004 he was seen for seasonal allergy 
and was on Allegra and Flonase.  His nose was congested but 
sinuses were nontender and throat was okay.  He was assessed 
with allergic rhinitis.  In March 2004 he complained of 
recurring rhinitis times 3-4 months not responding to allergy 
medications.  On examination his head, ears, nose and throat 
were within normal limits without sinus tenderness.  He was 
diagnosed with rhinitis, recurrent.  In May 2004 he 
complained of upper respiratory infection with sinusitis for 
3-4 weeks.  His medical history included seasonal allergies 
as well as allergies to dogs and cats, dust, everything but 
mold.  His prescriptions included Flonase and Allegra.  
Physical examination revealed his nose and sinuses to have 
edematous mucosa +2 tonsis, mild edema of post glotis.  He 
was assessed with recurrent upper respiratory infections and 
sinusitis.  In June 2004 he was followed up for recurrent 
upper respiratory infection symptoms, sinusitis, and was 
noted to have had a rhinoplasty in July 2001.  He was 
followed up with Argmentia and Flonase trial and reported an 
improvement in symptoms without purulent rhinorrhea and 
headaches.  Physical examination revealed patent ethmoid 
sinuses without polyps.  He was noted to have frontal sinus 
uniform opacification and mucosal thickening mildly patent.  
The problems included chronic sinusitis and plans included 
aggressive irrigation.  In October 2004 he was seen for mild 
sinus tenderness resolving and was noted to have a child with 
strep throat.  Examination revealed his pharynx to be 
injected without exudate and he was assessed with acute 
pharyngitis, no strep.  In February 2005 he was seen for 
allergies with complaints of upper respiratory infection 
symptoms and cough.  In December 2006 he was seen for a sinus 
infection and headache complaint for the past 2 weeks.  He 
had a prior chest cold that resolved a week earlier.  
Physical examination revealed nasal cavity and turbinate 
abnormalities, left and right turbinate bone abnormalities, 
nasal turbinate swollen, tenderness of sinuses, tenderness of 
maxillary and ethmoid sinuses but no frontal sinus 
tenderness.  The assessment was sinusitis.  

The veteran testified at his September 2006 hearing that he 
has incapacitating episodes of sinusitis, but that he is 
unable to treat it using antibiotics or even Nyquil because 
such treatment causes problems with his Crohn's disease.  He 
indicated that he gets headaches and facial pain from the 
sinus flare ups, but was limited to only using Tylenol to 
treat it.  He gave a history of past surgery in service to 
treat his sinus condition.  

The report of an August 2007 VA examination addressing the 
veteran's sinusitis symptoms noted that the veteran did not 
take medications, particularly antibiotics to treat this 
condition because medications upset his Crohn's disease.  He 
had 6 to 8 episodes of sinusitis per year.  In the past 
calendar year he took 4 sick days because of sinusitis which 
lasted anywhere from 5 days to a week and was accompanied by 
headaches, crusting and occasionally generalized malaise.  
The headaches and sinus infections were not particularly 
seasonal.  They occurred year round.  Physical examination of 
the head, eyes, ears, nose and throat were unremarkable.  X-
rays of the sinuses were normal.  The impression was chronic 
sinusitis.

Based on review of the evidence, the Board finds that the 
evidence supports an initial 10 percent rating for the 
sinusitis prior to August 6, 2007 and 30 percent rating as of 
August 6, 2007.  The evidence reflects that from initial 
entitlement, the veteran had on average 3 to 6 non-
incapacitating episodes per year of sinusitis as shown in the 
records and in the December 2003 QTC examination report which 
noted about 6 episodes of nonincapacitating sinusitis lasting 
2 weeks.  His leave records reflect that he took leave for 6 
instances of sinusitis from December 2003 to October 2004, 
and is shown to take 1 or 2 days of leave per episode.  This 
likewise supports no more than a 10 percent rating.  None of 
the evidence however reveals evidence of incapacitating 
episodes of sinusitis, although it is noted that the veteran 
has indicated that he is precluded from antibiotic treatment 
for this condition due to his other medical problems.  The 
records from 2004 reflect evidence of an incapacitating 
episode of sinusitis lasting for several weeks from May 
through June, and it is noted that the veteran has indicated 
that he is precluded from antibiotic treatment for this 
condition due to his other medical problems.  This evidence 
likewise suggests that a 10 percent rating is warranted prior 
to August 6, 2007 for symptoms of one or two incapacitating 
episodes per year.  However the evidence prior to August 6, 
2007 fails to show three or more incapacitating episodes per 
year of sinusitis or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

As of the date of his August 6, 2007 VA examination, the 
Board finds that a 30 percent rating is warranted for the 
veteran's sinusitis.  This is due to the veteran having 
reported having 6 to 8 episodes of sinusitis per year.  The 
episodes were said to last about 5 days to a week, thus 
reflecting that they were not incapacitating, and he is noted 
to have taken 4 sick days because of sinusitis.  As a 30 
percent rating contemplates more than six non-incapacitating 
episodes per year of sinusitis, and the veteran has alleged 
between 6 and 8 episodes of nonincapacitating sinusitis in 
this examination, the Board finds that he more closely meets 
the criteria for a 30 percent rating based on the frequency 
of episodes.  Because he has alleged to have as many as 8 
episodes of sinusitis in August 2007, reasonable doubt 
warrants a grant to 30 percent as of the August 6, 2007 date 
of this examination.  A 50 percent rating is not warranted as 
there is no evidence of radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence fails to 
show marked interference with employment or to frequent 
hospitalizations due to either the veteran's service-
connected Crohn's disease or sinusitis.


ORDER

An initial rating of 30 percent is granted for the veteran's 
Crohn's disease subject to the laws and regulations governing 
the payment of monetary benefits.  

An initial rating of 10 percent is granted for the veteran's 
sinusitis up to August 6, 2007, subject to the laws and 
regulations governing the payment of monetary benefits.  

As of August 6, 2007, a 30 percent rating is granted for the 
veteran's sinusitis, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


